                                        Case 2:19-cv-02244-APG-DJA Document 23 Filed 05/15/20 Page 1 of 5




                                  1 Jonathan W. Fountain, Esq.
                                    Nevada Bar No. 10351
                                  2 Jennifer R. Lloyd, Esq.
                                    Nevada Bar No. 9617
                                  3 HOWARD & HOWARD ATTORNEYS PLLC
                                    3800 Howard Hughes Pkwy., Suite 1000
                                  4 Las Vegas, NV 89169
                                    Tel. (702) 257-1483
                                  5 Email: jwf@h2law.com
                                    Email: jl@h2law.com
                                  6
                                    Attorneys for Plaintiffs
                                  7 ActionCOACH OneCo, LLC
                                    and ActionCOACH North America, LLC
                                  8

                                  9

                                 10                             UNITED STATES DISTRICT COURT
HOWARD & HOWARD ATTORNEYS PLLC




                                                                     DISTRICT OF NEVADA
                                 11
                                      ACTIONCOACH NORTH AMERICA,                           Case No. 2:19-cv-02244-APG-DJA
                                 12   LLC, a Nevada limited liability company and
                                      ACTIONCOACH ONECO, LLC, a Delaware
                                 13   limited liability company,
                                                                                          JOINT RULE 26(f) REPORT AND
                                 14                         Plaintiffs,                 [PROPOSED] DISCOVERY PLAN AND
                                      vs.                                                     SCHEDULING ORDER
                                 15
                                      ALLISON DUNN, an individual; and DOE               SPECIAL SCHEDULING REVIEW
                                 16   INDIVIDUALS I-X and ROE                                    REQUESTED
                                      CORPORATIONS I-X,
                                 17
                                                     Defendants.
                                 18

                                 19          Plaintiffs ActionCOACH North America, LLC and ActionCOACH OneCo, LLC

                                 20 (together “ActionCOACH” or “Plaintiffs”) and Defendant Allison Dunn (“Defendant” or

                                 21 “Dunn”), hereby submit their joint report of the parties’ Rule 26(f) conference, and state their

                                 22 respective proposals concerning the schedule for discovery in this case:

                                 23          1.     Procedural History. Defendant removed this case from the Eighth Judicial

                                 24 District Court of Nevada to this Court on December 31, 2019. (ECF No. 1.) On January 6, 2020,

                                 25 Plaintiff filed its Motion for Preliminary Injunction. (ECF No. 3.) The parties agreed to extend

                                 26 the time for Defendant to file and serve her opposition to the motion from January 20, 2020 to

                                 27 January 28, 2020. (ECF No. 13 at ¶¶ 2-3.) Defendant filed her opposition to the motion on

                                 28 January 28, 2020. (ECF No. 11.) The parties also agreed to extend the time for Plaintiff to file

                                                                                    1
                                         Case 2:19-cv-02244-APG-DJA Document 23 Filed 05/15/20 Page 2 of 5




                                  1 and serve its reply from February 4, 2020 to February 11, 2020. (ECF No. 13.) The court heard

                                  2 oral argument on the motion on March 4, 2020, and the Court granted the motion in-part and

                                  3 denied the motion in-part. (ECF Nos. 19-20.)

                                  4          On March 12, 2020, the Governor of the State of Nevada issued a Declaration of

                                  5 Emergency for COVID-19, declaring a public health emergency in the State of Nevada. On

                                  6 March 13, 2020, the Court entered General Order 2020-02, recognizing the COVID-19 public

                                  7 health crisis and corresponding State and federal emergency declarations.              The Court

                                  8 subsequently entered General Order Nos. 2020-03, 2020-04, and 2020-05, which imposed

                                  9 substantial restrictions upon the Court and its operations in light of the COVID-19 pandemic and

                                 10 public health emergency.
HOWARD & HOWARD ATTORNEYS PLLC




                                 11          On May 5, 2002, the Court entered a Minute Order directing the parties to meet and

                                 12 confer and file a proposed Discovery Plan and Scheduling Order by May 15, 2020. (ECF No.

                                 13 22.) The Minute Order directed the parties to request special scheduling review. (Id.) Therefore,

                                 14 in light of the Coronavirus pandemic, its effects upon the Court and the practice of law generally,

                                 15 and the Court’s direction in its Minute Order, the parties request special scheduling review

                                 16 pursuant to Local Rule 26-1(a).

                                 17          2.      Rule 26(f) Conference.     On May 15, 2020, Plaintiff’s counsel convened a

                                 18 telephonic Rule 26(f) conference. The participants were Jonathan W. Fountain on behalf of

                                 19 Plaintiff and Jeffrey Goldstein on behalf of Defendant.

                                 20          3.      Rule 26(f) Report.    During the Rule 26(f) conference, the parties’ counsel

                                 21 discussed the following issues:

                                 22                  a.     Fed. R. Civ. P. 26(f)(3)(A) - What changes should be made in the timing,

                                 23 form, or requirement for disclosures under Rule 26(a), including a statement of when initial

                                 24 disclosures were made or will be made? The parties agree that no changes should be made in

                                 25 the timing, form, or requirement for disclosures under Rule 26(a). Rule 26(a)(1)(A) disclosures

                                 26 shall be served on or before June 15, 2020.

                                 27                  b.     Fed. R. Civ. P. 26(f)(3)(B) - The subjects on which discovery may be

                                 28 needed, when discovery should be completed, and whether discovery should be conducted in

                                                                                      2
                                         Case 2:19-cv-02244-APG-DJA Document 23 Filed 05/15/20 Page 3 of 5




                                  1 phases or be limited to or focused on particular issues? The parties agree that discovery should

                                  2 commence on May 15, 2020, the date of the parties’ Rule 26(f) conference, on all issues relevant

                                  3 and proportional to the parties’ respective claims and defenses. The parties do not believe

                                  4 discovery should be conducted in phases or limited to or focused on any particular issues at this

                                  5 time.

                                  6                  c.     Fed. R. Civ. P. 26(f)(3)(C) - Any issues about disclosure or discovery of

                                  7 electronically stored information, including the form or forms in which it should be produced?

                                  8 None at this time.

                                  9                  d.     Fed. R. Civ. P. 26(f)(3)(D) - Any issues about claims of privilege or of

                                 10 protection as trial-preparation materials, including--if the parties agree on a procedure to assert
HOWARD & HOWARD ATTORNEYS PLLC




                                 11 these claims after production--whether to ask the court to include their agreement in an order?

                                 12 The parties agree that discovery will require the disclosure of valuable, proprietary, financial,

                                 13 personal, and/or competitive business information. Accordingly, the parties agree to prepare and

                                 14 submit a proposed order governing the discovery, disclosure, and use of confidential information

                                 15 in this case.

                                 16                  e.     Fed. R. Civ. P. 26(f)(3)(E) - What changes should be made in the

                                 17 limitations on discovery imposed under these rules or by local rules, and what other limitations

                                 18 should be imposed? None at this time.

                                 19                  f.     Fed. R. Civ. P. 26(f)(3)(F) - Any other orders that should be issued under

                                 20 Rule 26(c) or under Rule 16(b) and (c)? None at this time.

                                 21          4.      Proposed Schedule of the Completion of Discovery. The parties agree to the

                                 22 following case management deadlines:

                                 23                  a.     Discovery Cutoff. The discovery cutoff date shall be December 11, 2020,

                                 24 which is 210 days from the parties’ Rule 26(f) conference. Should this period be insufficient,

                                 25 the parties are amenable to extending the discovery period for a reasonable length of time;

                                 26                  b.     Amending the Pleadings and Adding Parties. The last day to amend

                                 27 pleadings and add parties shall be September 12, 2020, which is 90 days before the discovery

                                 28 cut-off date;

                                                                                      3
                                         Case 2:19-cv-02244-APG-DJA Document 23 Filed 05/15/20 Page 4 of 5




                                  1                  c.      Expert Disclosures. The last day to make initial expert disclosures shall

                                  2 be October 12, 2020, which is 60 days before the discovery cut-off date. Rebuttal expert

                                  3 disclosures shall be served by November 11, 2020, which is 30 days after the deadline for

                                  4 serving initial expert disclosures;

                                  5                  d.      Dispositive Motions.     The last day for filing dispositive motions,

                                  6 including but not limited to motions for summary judgment, shall be February 9, 2020, which

                                  7 is 60 days after the discovery cut-off date;

                                  8                  e.      Joint Pretrial Order. The last day for filing the Joint Pretrial Order shall

                                  9 be March 11, 2020, which is 30 days after the deadline for filing dispositive motions. In the

                                 10 event dispositive motions are filed, the date for filing the joint pretrial order shall be suspended
HOWARD & HOWARD ATTORNEYS PLLC




                                 11 until thirty (30) days after decision of the dispositive motions or further order of the Court;

                                 12                  f.      Fed. R. Civ. P. 26(a)(3) Disclosures. Unless the Court orders otherwise,

                                 13 the disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections thereto shall be included

                                 14 in the joint pretrial order;

                                 15                  g.      Alternative Dispute Resolution. The parties certify that they have met

                                 16 and conferred about the possibility of using alternative dispute-resolution processes, including

                                 17 mediation, arbitration, and if applicable, early neutral evaluation. The parties may, in the near

                                 18 future, submit a stipulation or joint motion requesting that the Court conduct a magistrate-

                                 19 facilitated mediation/settlement conference;

                                 20                  h.      Alternative Forms of Case Disposition. The parties certify that they have

                                 21 considered consent to trial by a magistrate judge under 28 U.S.C. § 636(c) and Fed. R. Civ. P.

                                 22 73 and the use of the Short Trial Program, but respectfully decline this option at this time; and,

                                 23                  i.      Electronic Evidence. The parties certify that they have discussed whether

                                 24 they intend to present evidence in electronic format to jurors for the purposes of jury

                                 25 deliberations. The parties agree to consult the court’s website and to contact the assigned judge’s

                                 26 courtroom administrator for instructions about how to prepare evidence in an electronic format

                                 27 and to obtain other requirements for the court’s electronic jury evidence display system.

                                 28          5.      Discovery Motions. Before moving for an order relating to discovery, the movant

                                                                                       4
                                         Case 2:19-cv-02244-APG-DJA Document 23 Filed 05/15/20 Page 5 of 5




                                  1 must request a conference with the assigned magistrate judge unless emergent circumstances

                                  2 would render the parties’ dispute moot before the conference could occur.

                                  3            6.       Calculation of Time. Fed. R. Civ. P. 6 shall govern the calculation of time under

                                  4 this Order. For example, if a deadline falls on a day that is a Saturday, a Sunday, or a legal

                                  5 holiday, pursuant to Fed. R. Civ. P. 6(a)(1)(C), the deadline shall run to the next day that is not

                                  6 a Saturday, a Sunday, or a legal holiday.

                                  7            Dated this 15th day of May, 2020

                                  8            IT IS SO AGREED AND STIPULATED:

                                  9    HOWARD & HOWARD                                       LINCOLN, GUSTAFSON & CERCOS
                                       ATTORNEYS PLLC
                                 10
HOWARD & HOWARD ATTORNEYS PLLC




                                       By: /s/ Jonathan W. Fountain                          By: /s/ Shannon G. Splaine
                                 11
                                       Jonathan W. Fountain, Esq.                            Shannon G. Splaine, Esq.
                                 12    Jennifer R. Lloyd, Esq.                               3960 Howard Hughes Pkwy., Suite 200
                                       3800 Howard Hughes Pkwy., Suite 1000                  Las Vegas, NV 89169
                                 13    Las Vegas, NV 89169                                   Email: ssplaine@lgclawoffice.com
                                       Tel. (702) 257-1483
                                 14    Email: jwf@h2law.com                                  GOLDSTEIN LAW FIRM, PLLC
                                       Email: jl@h2law.com
                                 15                                                          By: /s/ Jeffrey M. Goldstein
                                       Attorneys for Plaintiffs                              Jeffrey M. Goldstein, Esq.
                                 16                                                          (Will comply with LR IA 11-2 within 45 days)
                                       ActionCOACH OneCo, LLC                                1629 K. St. N.W., Suite 300
                                 17    and ActionCOACH North America, LLC                    Washington, D.C., 20006
                                                                                             Email: jgoldstein@goldlawgroup.com
                                 18
                                                                                             Attorneys for Defendant Allison Dunn
                                 19

                                 20
                                                                                      IT IS SO ORDERED:
                                 21

                                 22

                                 23                                                   ____________________________________
                                                                                      UNITED STATES MAGISTRATE JUDGE
                                 24
                                                                                      DATED: ________________________
                                 25   4843-6979-6028, v. 1


                                 26

                                 27

                                 28

                                                                                         5
